Ellis, J., Concurring
I think that the word “Journal” as used in Section 12 of Article III of the Constitution which requires each house of the legislature to keep a journal of its own procedings and to publish the same and as used in Section 17 of the same article which, requires the vote on the final passage of every bill or joint resolution to be taken by yeas or nays and entered on the journal of each house, means the record of the procedings of each house as it is daily made and published in pamphlet form and placed each morning upon the desks of the members for correction and approval.
The bound copies of the journals which the contractor for the public printing is required under Sections 657 and 660 of the General Statutes to print and bind and deliver to the Secretary of State for distribution to the officials named therein are not verified copies, nor can *580they be said to be reprints in the sense, that they are •new impressions from the same mqulds op forms upon which the journals or daily pamphlets were, printed.
The burden of showing, that an Act of the Legislature which has been duly signed by the presiding officer of each house and by the Secretary of .the Senate and the Clerk of the House of Representatives and become a law with or without the approval of the Governor as shown by the record of official acts of the Legislative department as the same, are kept. by the. Secretary of State as required by Section 21 of Article IV of the Constitution ,is upon the person who asserts that the act did not pass in the manner prescribed by the constitution.
Such has been the holding of this court since the case of State ex rel. Markens v. Brown, 20 Fla. 407, was decided, in which Chief Justice Randall said: “If the journals show conclusively that any material portion of a bill as- passed was omitted in the enrolling, so that it may be considered that the act as approved' was not passed by the Legislature and does not express the legislative will, the act as approved at least to the extent that it is affected by the omission must.be held invalid. This is a rule now well settled by the American Courts; The Constitution (1868) requires the keeping of journals of their proceedings by the respective Houses of the Legislature; and these Journals are received as evidence of such proceedings (italics mine). When an act is duly approved and published it is prima facie a law; but if the Legislative Journals show that instead of being passed it was- defeated, or that it is not the same that was passed it is not a law.”
This- having been-the law of the State for more than thirty years and having decided that thé daily printed *581pamphlets showing the legislative proceedings of each house Constitute the journals of that house, the burden was upon the appellee to. show by the journal of one of the houses that the act, Chapter 6500 laws o,f 1913 did not pass in the manner and according to the requirements prescribed by the constitution, in order to sustain the first point made by him in his attack upon the validity of the act.
This burden was not carried by the appellee. He sought by the introduction of the bound copies of the journal of the Senate of.the Session of 1913 to throw the burden upon appellants of showing by the journal of the Senate that the bill in question did pass. Even if the bound journals may be considered as secondary evidence of the daily proceedings of each house, a proposition which I am not prepared to accept as law, there was no effort to show that the “Senate Journal” Could not be produced and therefore no ground for the introduction of secondary evidence was laid.
The appellee having therefore failed to show by the “Journal” of either house of the legislature of the Session of 1913 that the act did not pass, the prima facie validity of the act was not overcome.
I also concur in the conclusion reached as to the second point.